76 F.3d 382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Anthony FINERSON, Appellant,v.Paul CASPARI, Appellee.
No. 95-1792.
United States Court of Appeals, Eighth Circuit.
Submitted:  January 31, 1996.Filed:  February 14, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Anthony Finerson appeals the district court's1 denial of his 28 U.S.C. § 2254 petition.   We grant Finerson's "Motion[s] for Leave of Court to Petition for Judicial Notice."   Having carefully reviewed the record and the parties' submissions, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable Lewis M. Blanton, United States Magistrate Judge for the Eastern District of Missouri